Citation Nr: 0110286	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-10 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle injury with traumatic arthritis, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served honorably on active duty from March 1962 
to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
increased evaluation for residuals of a right ankle injury 
with traumatic arthritis.


FINDING OF FACT

The  residuals of a right ankle injury with traumatic 
arthritis are currently manifested by limitation of motion 
which more nearly approximates moderate than marked.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
residuals of a right ankle injury with traumatic arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claim was forwarded to the 
Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 11-2000.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his right ankle 
disability.  The RO has found the claim to be well grounded, 
obtained the medical records pertinent to the claim and 
provided the veteran with a current medical examination of 
this disability.  The Board thus concludes that there is no 
outstanding evidence which should be obtained.  In sum, the 
facts relevant to this claim have been properly developed and 
there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.

Factual Background

Service medical records show that the veteran sustained an 
injury of his right ankle in the early 1960's.  Thereafter, 
the records show treatment for recurrent sprains of his right 
ankle and X-ray evidence of post-traumatic arthritic changes 
along the articular border of the medial malleolus of the 
right ankle.  He was separated from active duty in 1968.  
Later, he developed recurrent right ankle complaints and 
filed a claim for VA compensation in November 1983.  Service 
connection and a noncompensable evaluation for residuals of a 
right ankle injury with post-traumatic arthritis was granted 
in a March 1984 rating decision. 

In October 1986, the veteran underwent arthroscopic surgery 
for removal of loose bodies in the right ankle joint.  By 
rating decision of April 1987, he was granted a temporary 
total rating for a period of postoperative convalescence, 
from October 1986 to the end of November 1986.  Thereafter, 
the noncompensable evaluation was resumed.  However, by 
rating decision of November 1988, the veteran was granted a 
10 percent evaluation for his service-connected right ankle 
disability, effective from May 1986. 

In January 1999, the veteran filed his current claim for an 
increased rating.  In response to this claim, he was 
scheduled for a VA compensation examination in March 1999.  
At the examination, he reported that since the time of his 
1986 arthroscopic surgery, he had experienced right ankle 
pain on and off, mostly if he was standing on his feet for 
more than eight hours per day.  He reported that on some days 
he could walk a distance of only one mile before his right 
ankle would become painful, but on others it was markedly 
better.  He experienced more discomfort when he walked uphill 
or on uneven terrain and reported that he was unable to walk 
backwards while carrying any loads.  The right ankle would 
occasionally swell when he overused it.

Physical examination of the veteran's right ankle in March 
1999 showed that it measured 23 centimeters in circumference, 
as compared to 22.5 on the left, with no peripheral edema 
observed.  The right ankle had dorsal extension to 20 degrees 
and planter flexion to 40 degrees.  Supination of the ankle 
was painful, but there was no discomfort or limitation of 
normal motion on pronation.  Reflexes were active and equal, 
pedal pulses were easily palpable, and the arches were well 
maintained.  Right ankle X-rays revealed slight irregularity 
and lucency along the superior lateral aspect of the talus, 
possibly representative of an area of minimal avascular 
necrosis, but the films were otherwise unremarkable.  The 
impression was minimal post-traumatic avascular necrosis of 
the talus of the right ankle.

VA outpatient treatment records dated from 1998 to 1999 show 
occasional treatment for right ankle symptoms due to 
traumatic arthritis, for which he was prescribed anti-
inflammatory medication.  No significant limb length 
differences between the right and left lower extremities were 
observed.  X-rays of his right ankle in October 1998 were 
unremarkable.  A January 1999 treatment report indicates that 
he reportedly used an ankle brace until approximately 1987.  
Range of motion of his right ankle was to be within normal 
limits in January 1999, with no pain on palpation of the 
joint.  An August 1999 treatment report shows that the 
treating physician encouraged the veteran's musings to use 
fitness machines as long as he used careful technique and was 
careful when lifting heavy weights due to his ankle 
arthritis.

Analysis

The veteran contends that his service-connected right ankle 
disability is productive of a level of impairment which 
warrants a rating higher than the 10 percent evaluation 
currently assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities. 

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of an ankle warrants a 10 percent rating 
if it is moderate or a 20 percent rating if it is marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal dorsiflexion of the ankle is from 0 to 20 degrees, and 
normal plantar flexion of the ankle is from 0 to 45 degrees.  
38 C.F.R. § 4.71a, Plate II (2000).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The medical evidence shows that the veteran retains the 
ability to fully dorsiflex his right ankle and to almost 
fully plantar flex his right ankle.  No pain on these motions 
was noted on the VA examination, nor is there any other 
objective evidence of pain on these motions.  The veteran was 
also found to have full and pain-free pronation, but the VA 
examination did disclose that he experienced pain with 
supination.  The demonstrated range of motion does not 
support the assignment of a rating in excess of 10 percent.

At the VA examination the veteran reported that his right 
ankle pain occurred primarily if he was standing on his feet 
for more than eight hours per day.  He also reported that on 
some days he could walk a distance of only one mile before 
his right ankle would become painful, but on other days it 
felt markedly better, though he was unable to walk backwards 
while carrying any loads.  He also reported occasional 
swelling of his right ankle when he overused it.  The Board 
finds that these statements of his present symptomatology 
are credible, but the degree of functional impairment 
described by the veteran is consistent with the moderate 
limitation of motion contemplated by the assigned evaluation 
of 10 percent.  He is essentially able to remain standing on 
his feet for what is generally accepted to be the average 
workday period before pain develops, and he evidently 
retains the ability to walk a distance of one mile.  The 
Board further notes that in August 1999, the veteran's 
treating physician encouraged him to use fitness machines as 
long as he was mindful of his ankle arthritis and used 
careful technique and care when lifting heavy weights, but 
there was no indication that he was medically forbidden to 
lift heavy weights because of his ankle disability.  While 
the veteran's inability to walk backwards while carrying 
loads is not without its contribution to his overall level 
of industrial impairment, the currently assigned evaluation 
contemplates industrial impairment.  

In sum, when all pertinent disability factors are 
considered, the Board must never the less conclude that the 
limitation of motion of the veteran's right ankle does not 
more nearly approximate marked than moderate.  Accordingly, 
the disability does not warrant a schedular rating in excess 
of 10 percent.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000).  The record reflects that the veteran 
has not required frequent hospitalization for his right 
ankle disability and that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has concluded that referral of the case for extra-
schedular consideration is not in order.  


ORDER

An increased evaluation for residuals of a right ankle injury 
with traumatic arthritis is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

